Citation Nr: 0209371	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  93-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for alopecia.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a skin disorder.

5.  Whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
tinea versicolor.  

(The issues of entitlement to service connection for a 
psychiatric (neuropsychological) disorder, headaches, joint 
pain, right hand numbness, gastrointestinal/irritable bowel 
problems, a foot condition, amblyopia, and a back disorder, 
all claimed as due to an undiagnosed illness, and entitlement 
to an evaluation in excess of 10 percent for residuals of a 
fracture of the left elbow with traumatic degenerative joint 
disease will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to September 
1983, from November 1990 to May 1991, and from September 1994 
to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
San Juan Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 1992, the RO denied service connection for 
sinusitis.  However, the RO did not notify the veteran of his 
right to appeal.  Thus, the decision has remained open since 
the veteran's initial request for service connection.  As 
such, the Board has rephrased the issue as entitlement to 
service connection for sinusitis and will address this issue 
on a de novo basis as opposed to a new and material basis.  

In a March 2000 statement in support of claim, the veteran 
withdrew the issue of left peripheral neuropathy secondary to 
fracture and surgery from appellate status.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2001).  As the veteran, in writing, 
withdrew this issue from appellate status, the Board will not 
address it.  

The Board is undertaking additional development on the matter 
of the veteran's claims of entitlement to service connection 
for a psychiatric (neuropsychological) disorder, headaches, 
joint pain, right hand numbness, gastrointestinal/irritable 
bowel problems, a foot condition, amblyopia, and a back 
disorder, all claimed as due to an undiagnosed illness, and 
entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left elbow with traumatic 
degenerative joint disease, pursuant to authority granted by 
67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's hair loss disorder, and symptomatology 
therefrom, has been diagnosed as alopecia.

2.  There is no competent medical evidence of record relating 
alopecia to service.

4.  The veteran does not currently have any respiratory 
disorder.  

5.  The objective and probative medical evidence of record 
does not demonstrate that the veteran's current sinusitis is 
related to his period of active service.  

6.  The objective and probative medical evidence of record 
does not demonstrate that a skin disorder is related to the 
veteran's period of active service.  

7.  The RO denied service connection for tinea versicolor in 
a December 1991 rating determination.  The veteran was 
notified of this decision in January 1992 and did not perfect 
his appeal. 

8. The evidence added to the record since the December 1991 
RO decision that denied service connection for tinea 
versicolor is either cumulative or redundant or does not bear 
directly and substantially upon the specific matters under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal. 


CONCLUSIONS OF LAW

1. Alopecia (as claimed as hair loss due to undiagnosed 
illness) was not incurred in or aggravated by active 
service, and is not the result of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

2. A respiratory disorder, claimed as due to undiagnosed 
illness, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5108 
(West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

3. Sinusitis was not incurred in or aggravated by active 
service, and is not the result of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107, (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

4. Skin disorders were not incurred in or aggravated by 
active service, and are not the result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 
(West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

5. The December 1991 RO determination denying service 
connection for tinea versicolor is final.  New and 
material evidence sufficient to reopen the claim has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before addressing the veteran's claims, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the entire 
VCAA potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"); see also Stephens v. Principi,  No. 
00-156 (U.S. Vet. App. July 10, 2002) (per curiam) (holding 
that a remand for the Board to consider the matters on appeal 
in light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).  But see Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to an attempt to reopen a claim by submitting new and 
material evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in November 1995 and 
April 2001 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statements of 
the case (SOCs), and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC's issued by the RO 
clarified what evidence would be required to establish 
benefits under the pertinent laws and regulations for service 
connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examinations described below, have 
satisfied this obligation.  Thus, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced by 
our proceeding to a decision on the basis of the evidence 
currently of record regarding his claims for service 
conenction.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.




II. Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The Court of Appeals for Veterans Claims has 
consistently held that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. § 3.317(a); 66 
Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2001).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (2001). The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2001).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2001).  The veteran's military records document 
that he served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court has made this clear in numerous cases.  See, e.g. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In other words, without our doubting for a moment the 
sincerity of the veteran's accounts of his medical problems, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

Alopecia

A review of the veteran's service medical records 
demonstrates that the record is devoid of findings of hair 
loss.  At the time of the veteran's April 1991 service 
separation examination, normal findings were reported for the 
head, neck, face, and scalp.  On his April 1991 report of 
medical history, the veteran did not note any complaints or 
findings of hair loss. 

At the time of an October 1991 VA examination, normal 
findings were again reported for the head, face, neck and 
scalp.  

At the time of an April 1994 periodic examination, normal 
findings were again recorded for the head, neck, face, and 
scalp.  On an April 1994 report of medical history, the 
veteran did not report any hair loss or hair problems.

At the time of a February 1995 Persian Gulf examination, the 
veteran reported that he was feeling well except for hair 
loss that he had been experiencing since the Gulf War.  A 
diagnosis of alopecia was rendered at that time.  

In October 1995, the veteran requested service connection for 
hair loss.  

At the time of an August 1996 VA examination, the veteran 
complained of excessive hair loss over the scalp and legs.  A 
diagnosis of alopecia areata, lower legs, was rendered at 
that time.  

At the time of a September 1999 VA examination, the veteran 
reported a history of hair loss since returning from the Gulf 
War.  Physical examination performed at that time revealed 
diffuse hair loss on frontal vertex and bitemporal area with 
good hair on the occipital area.  A diagnosis of androgenetic 
alopecia was rendered at that time.  

The Board notes that the veteran's claimed hair loss disorder 
has been diagnosed and accordingly there is no basis for his 
claim that hair loss is due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
several of the VA medical examinations of record have 
specifically identified the veteran's claimed hair loss 
disorder as alopecia.  Thus, the relevant medical evidence 
does not show that the veteran currently has an undiagnosed 
illness that can be related to service under the provisions 
of 38 C.F.R. § 3.317 (2001).  As the veteran's claimed 
disorder has been diagnosed, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed alopecia disorder.  The evidence of record 
shows that the first objective medical findings of alopecia 
were not until February 1995.  Diagnoses of alopecia were 
also rendered during August 1996 and September 1999 VA 
examinations.  However, there has been no competent medical 
evidence linking the veteran's hair loss disorder to his 
period of active military service or during any applicable 
presumption period.

While the Board is sympathetic to the veteran's beliefs that 
his alopecia is related to his period of Gulf War service, 
and notes that he is competent to report symptoms he 
experienced inservice; he is not qualified to render an 
opinion as to whether the current alopecia is related to 
service.  See Routen v. Brown, supra; Espiritu v, Derwinski, 
2 Vet. App. at 492.  The objective medical evidence, or lack 
thereof, is more probative in this case.  

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Respiratory Disorder

A review of the veteran's service medical records 
demonstrates they are devoid of complaints or findings of 
shortness of breath.  At the time of the veteran's April 1991 
service separation examination, normal findings were reported 
for the lungs and chest.  On his April 1991 report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had shortness of breath, or ear, nose, or 
throat trouble.  

At the time of the veteran's October 1991 VA examination, 
normal findings were again reported for the ears, nose, 
sinuses, mouth and throat.  His lungs were clear to 
auscultation and percussion.  Sinusitis was diagnosed in 
March, April, August, September, and December 1992.  

Normal findings for the lungs and chest were reported at the 
time of an April 1994 periodic examination.  On his April 
1994 report of medical history, the veteran checked the 
"no" box when asked if he had shortness of breath.

At the time of his February 1995 Gulf War examination, the 
veteran's lungs were clear to auscultation and there was no 
wheezing.  A chest x-ray taken at that time was normal.  

At the time of an August 1996 VA examination, the veteran 
reported having shortness of breath, especially when he 
became anxious during emotionally upsetting situations in 
which he became disgusted and mad.  

Physical examination performed at that time revealed no 
septal deviation.  The veteran had a normal sinus rhythm with 
no murmurs or thrills.  The respiratory system was clear to 
auscultation.  

At the time of a September 1999 VA general medical 
examination, the veteran was noted to have a normal thoracic 
bony structure and shape with symmetrical expansion.  The 
upper airways of the lungs were clear to auscultation and 
percussion.  

At a VA respiratory examination performed at the same time, 
the veteran reported no history of asthma, emphysema, 
bronchitis or pneumonia.  The veteran noted petroleum and 
fume exposure while in the Gulf War.  He complained of chest 
tightness episodes associated with shortness of breath.  He 
also complained of occasional dry cough that was not 
associated with chest tightness.  The veteran reported 
dyspnea on exertion such as when climbing four flights of 
stairs.  Physical examination revealed that the heart had a 
regular rhythm.  The chest was symmetric to expansion and the 
lungs were clear to auscultation with no wheezes, rales, or 
rhonchi.  There was no evidence of pulmonary disease on 
examination.  Chest x-rays performed at that time were clear 
of infiltrates.  The bony thorax was unremarkable.  The 
examiner stated that there was no evidence of pulmonary 
disease.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have any type of respiratory disorder.  
There were no complaints or findings of respiratory problems 
in service.  At the time of the veteran's April 1991 service 
separation examination, normal findings were reported for the 
lungs and chest.  Normal findings for the lungs and chest 
were also reported at the time of an April 1994 periodic 
examination.  On both his April 1991 and April 1994 reports 
of medical history, the veteran checked the "no" boxes when 
asked if he had shortness of breath.  Normal findings for the 
lungs and chest were also reported at the time of an April 
1996 VA examination. The chest was symmetric to expansion and 
the lungs were clear to auscultation with no wheezes, rales, 
or rhonchi.  Finally, at the time of the September 1999 VA 
respiratory examination, there was no evidence of pulmonary 
disease on examination.  Chest x-rays performed at that time 
were clear of infiltrates.  Furthermore, the veteran has 
submitted no evidence to show that he currently has a seizure 
disorder.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has seizure 
disorder has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. at 143.

As to the veteran's beliefs, stated in both his testimony and 
written documents, that he currently has a respiratory 
disorder, the Board notes that he is competent to report 
symptoms he experienced inservice; however, he is not 
qualified to render an opinion as to whether he currently has 
a respiratory disorder in disorder and whether that disorder 
is related to service.  See Routen v. Brown, supra; Espiritu 
v, Derwinski, 2 Vet. App. at 492.

The objective medical evidence, or lack thereof, is more 
probative than the veteran's assertions of respiratory 
symptoms since service.  As such, service connection for a 
respiratory disorder is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Sinusitis

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of 
sinus problems inservice.  On the veteran's April 1991 
separation examination, normal findings were reported for the 
sinuses.  On his April 1991 report of medical history, the 
veteran checked the "no" boxes when asked if he had or had 
ever had chronic or frequent colds, hay fever, or sinusitis.  
At the time of an October 1991 VA examination, there was no 
pathology found for the nose, throat, mouth, ears, or 
sinuses.  

In August 1992, the veteran requested service connection for 
a sinus condition.  

Outpatient treatment record obtained in conjunction with the 
veteran's claim demonstrates that he was seen with complaints 
of headaches in March 1992.  A diagnosis of headaches, R/O 
migraines, R/O tension, R/O sinusitis, was rendered.  X-rays 
taken at that time revealed findings consistent with 
bilateral ethmoid and maxillary sinusitis.  In April 1992, 
the veteran was seen with complaints of a stuffy nose.  A 
diagnosis of sinusitis was rendered at that time.  A history 
of sinusitis was also noted at the time of an August 1992 
visit.  An ENT examination performed in September 1992 
resulted in a diagnosis of allergic rhinosinusitis.  In 
December 1992, a diagnosis of a history of sinusitis was once 
again rendered.  

At the time of the veteran's February 1995 Gulf War registry 
examination, normal findings were reported for his nose and 
throat.  

At the time of an August 1996 VA examination, the veteran was 
found to have no deviated septum and his respiratory system 
was clear to auscultation.  He was also noted to have good 
oral hygiene.  

At the time of a September 1999 VA examination, the veteran 
was noted to have a history of sinusitis.  He reported 
smoking two to three cigarettes per day.  There was no 
history of bronchial asthma, emphysema, bronchitis, or 
pneumonia.  The veteran indicated that he was exposed to 
fumes and petroleum while in the Gulf War.  The veteran also 
complained of headaches, which he indicated were from the 
frontal to the occipital regions.  He further complained of 
painful cheeks from the cheek to the ear region.  He had no 
nasal drainage.  There was no interference with breathing 
through the nose, no purulent discharge, no dyspnea at rest 
or with exertion, and no speech impairment.  He also reported 
having no allergic attacks.  

Physical examination revealed that the septum was in the 
midline and that the nasal mucosa was completely normal.  
There were hypertrophic tonsils, bilaterally.  There was no 
tenderness, purulent discharge, or crusting found during the 
nasal examination.  It was the examiner's impression that the 
veteran had a normal nasal examination.  

An August 2000 MRI of the brain revealed evidence of sphenoid 
sinusitis.  

The Board notes that the veteran's claimed sinus problem has 
been diagnosed and accordingly there is no basis for his 
claim that sinus problems are due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
the VA medical examinations of record have specifically 
identified the veteran's claimed breathing problem as 
sinusitis.  Thus, the relevant medical evidence does not show 
that the veteran currently has an undiagnosed illness that 
can be related to service under the provisions of 38 C.F.R. 
§ 3.317 (2001).  As the veteran's claimed disorder has been 
diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 cannot be used to establish service connection.  See 
38 C.F.R. § 3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed sinusitis.  The evidence of record shows 
that the first objective medical findings of sinusitis were 
not until March 1992.  Diagnoses of sinusitis were rendered 
on numerous occasions thereafter.  However, there has been no 
competent medical evidence linking the veteran's sinusitis to 
his period of active military service.

While the Board is sympathetic to the veteran's beliefs that 
his sinusitis is related to his period of Gulf War service, 
and notes that he is competent to report symptoms he 
experienced inservice; he is not qualified to render an 
opinion as to whether his current sinusitis is related to 
service.  See Routen v. Brown, supra. Espiritu v, Derwinski, 
2 Vet. App. at 492.  The objective medical evidence, or lack 
thereof, is more probative in this case.  

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Skin Disorder other than tinea versicolor

A review of the veteran's service medical records 
demonstrates that he was not seen for any skin problems or 
skin disorders inservice.  At the time of the veteran's April 
1991 service separation examination, normal findings were 
reported for the veteran's skin.  On his April 1991 report of 
medical history, the veteran checked the "no" box when 
asked if he had or had ever had skin diseases.  At the time 
of his October 1991 VA examination, the veteran was noted to 
have a patch of tinea versicolor in his posterior neck area.  

As noted below, the RO denied service connection for tinea 
versicolor in a December 1991 rating determination and the 
veteran did not appeal.  Thus, the decision became final.  

In November 1992, a diagnosis of tinea versicolor of the 
trunk was made.  In September 1993, the veteran was seen for 
spots on his back.  A diagnosis of tinea versicolor was again 
made. 

At the time of an August 1996 VA examination, the veteran 
complained of dark colored spots over his hands, forearms, 
and body.  Examination of the skin revealed no abnormal 
findings.  A diagnosis of solar lentigo was rendered at that 
time.  In August 1996, three lay statements were received 
indicating that the veteran had disclorations on his body.  

At the time of a September 1999 VA dermatology examination, 
the veteran reported that he had had black spots all over his 
body and face since the Persian Gulf War.  He further noted 
having white spots on his chin and a mole on the right 
posterior thigh.  

Physical examination revealed hyperpigmented macules with 
scaliness on the right breast, hyperpigmentation of the 
lateral neck, multiple brownish papules on the dorsum of the 
hands and cheeks, and dark plaque of the left posterior 
thigh.  Diagnoses of tinea versicolor, Civatte's 
poikiloderma, and seborrheic keratosis were rendered.  The 
examiner indicated that the lesion on the thigh should be 
removed.  

VA outpatient treatment records received subsequent to the 
examination noted a history of tinea corporis.  

As the veteran has been diagnosed as having various skin 
disorders, service connection is not warranted for an 
undiagnosed illness.  Turning to a review of this claim on a 
direct basis, the Board notes that the service medical 
records are negative for any evidence of a skin condition or 
disorder.  The evidence of record shows that the first 
objective medical findings of a skin disorder were not until 
October 1991.  The Board notes that numerous diagnoses of 
skin disorders have been rendered subsequent to that time.  
However, there has been no competent medical evidence linking 
the veteran's current skin disorders to his period of active 
military service.

While the Board is sympathetic to the veteran's beliefs that 
his current skin disorders are related to his period of Gulf 
War service, and notes that he is competent to report 
symptoms he experienced inservice; he is not qualified to 
render an opinion as to whether his current sinusitis is 
related to service.  See Routen v. Brown, supra; Espiritu v, 
Derwinski, 2 Vet. App. at 492.  The lack of a finding of a 
skin disorder or complaints of skin problems inservice, with 
the first objective medical finding of a skin disorder 
occurring more than six months after service, with no 
competent medical link being provided to service is more 
probative than the beliefs of the veteran.  

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

New and Material Evidence

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for tinea 
versicolor, the Board notes that new regulations have 
recently been placed into effect.  These regulations apply to 
a claim filed subsequent to August 29, 2001.  As this claim 
was received prior to this time, it is governed by the laws 
and regulations addressed below.  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Tinea Versicolor

The RO denied service connection for tinea veriscolor in a 
December 1991 rating determination and the veteran did not 
appeal.  Thus, the decision became final.

Evidence before the RO at the time of its December 1991 
decision included the veteran's service medical records and 
the results of the October 1991 VA examination, wherein a 
diagnosis of tinea versicolor was rendered.  

In denying service connection for tinea versicolor, the RO 
found that the service medical records were completely 
unremarkable for treatment of tinea veriscolor.  

In November 1992, a diagnosis of tinea versicolor of the 
trunk was made.  In September 1993, the veteran was seen for 
spots on his back.  A diagnosis of tinea versicolor was again 
made. 

At the time of an August 1996 VA examination, the veteran 
complained of dark colored spots over his hands, forearms, 
and body.  Examination of the skin revealed no abnormal 
findings.  A diagnosis of solar lentigo was rendered at that 
time.  In August 1996, several lay statements were received 
indicating that the veteran had disclorations on his body.  

At the time of a September 1999 VA skin examination, the 
veteran noted that he had black spots all over his body and 
face since the Gulf War.  He also reported having white spots 
on his chin and a mole on the right posterior thigh.  

Physical examination revealed hyperpigmented macules with 
scaliness on the right breast, hyperpigmentation of the 
lateral neck, multiple brownish papules on the dorsum of the 
hands and cheeks, and dark plaque of the left posterior 
thigh.  Diagnoses of tinea versicolor, Civatte's 
poikiloderma, and seborrheic keratosis were rendered.  The 
examiner indicated that the lesion on the thigh should be 
removed.  

VA outpatient treatment records received subsequent to the 
examination noted a history of tinea corporis.  

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The RO denied service connection for tinea 
versicolor as not being shown in service and there being no 
nexus to service.  What was lacking was a competent medical 
opinion that indicated that the tinea versicolor was the 
result of a disease experienced in service.

The veteran contends that service connection warranted is 
tinea versicolor that was related to active service.  
However, his service medical records are entirely negative to 
complaints of, or treatment for, tinea versicolor and tinea 
versicolor was not reported when the veteran was examined for 
separation from service in April 1991.  An October 1991 VA 
examination included a diagnosis of tinea versicolor.  This 
evidence was considered by the RO in making its 1991 decision 
to deny service connection for tinea versicolor.

The evidence received since the December 1991 decision to 
deny service connection for tinea versicolor includes private 
and VA inpatient and outpatient treatment records and 
examination reports that may be new evidence but are not 
material because they reflect no medical opinion that links 
the veteran's tinea versicolor to service.  Also new in the 
sense that they had not previously been of record are the 
veteran's statements asserting that tinea versicolor 
originated in service.  Nevertheless, as a lay person the 
veteran is not qualified to furnish etiological opinions or 
medical diagnoses, as this requires medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93, (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-495 (1992).  Consequently, his 
statements are not new and material such as to reopen the 
claim.

While a November 1992 VA treatment record includes a 
diagnosis of tinea versicolor, the examiner did not relate 
the disorder to the veteran's period of active service and 
thus, this evidence is not new and material.  The September 
1999 VA skin examination report includes a diagnosis of tinea 
versicolor.  However, the examiner did not relate the current 
tinea versicolor to service; this examination report does not 
suggest a medical opinion that the current tinea versicolor 
is related to service.  Consequently, the Board concludes 
that it is not probative of the matter here at issue, and it 
cannot serve as a basis for reopening a claim of service 
connection for tinea versicolor.

Consequently, the Board finds that the evidence received 
since the December 1991 rating decision regarding the claim 
for service connection for tinea versicolor does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since December 1991 rating decision to deny 
service connection for tinea versicolor is not new and 
material, it follows that the claim for service connection 
for tinea versicolor is not reopened.



ORDER

Service connection for alopecia is denied.

Service connection for a respiratory disorder is denied.

Service connection for sinusitis is denied.

Service connection for a skin disorder is denied.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
tinea versicolor, the appeal is denied. 




		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

